DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Young et al., US 20170090988 A1, teaches a method and system includes a processor having a plurality of processor cores and a memory that stores code executable by the processor. The memory includes code executable by the processor to identify a thread belonging to a computing process. The memory includes code executable by the processor to identify one or more thread-level tags associated with the thread. The memory includes code executable by the processor to determine a computational requirement of the thread based on the one or more thread-level tags. The memory includes code executable by the processor to also assign the thread to one of the processor cores based on the computational requirement.
Shows, US 20150007187 A133, teaches a method and system relates to the operation of multiple processors within an information handling system to improving thread scheduling and execution in a multi-processor system within an information handling system, wherein the multi-processor system includes a first processor and a second processor. The first processor generates threads to schedule for execution on the processors and initially assigns at least one thread to the first processor for execution on a core of the first processor. The first processor determines a core 
Biswas et al., US 20140281610 A1, teaches a method and system for operating multiple processing cores includes accessing characterization data indicating first and second sets of performance characteristics for first and second processing cores of a processor; determining, based on a performance objective and the characterization data, a first power state for the first processing core and a second power state for the second processing core; and applying the first power performance objective to the first processing core and the second power performance objective to the second processing core.
Yamaoka, US 20090288092 A1, teaches a method and system for improving the reliability of multiprocessors by reducing the aging of processor cores that have lower performance includes determining performance levels for each of the processor cores and determining an allocation of the tasks to the processor cores that substantially minimizes aging of a lowest-performing one of the operating processor cores. The allocation may be based on task priority, task weight, heat generated, or combinations of these factors. The method may also include identifying processor cores whose 
The prior art of record do not teach or suggest, individually or in combination,  selecting a candidate of a plurality of cores based on whether an operating system includes a predetermined mode; generating a first ranking of a first group of the plurality of cores based on differing physical characteristics of the plurality of cores if the operating system includes the predetermined mode; generating a second ranking of a second group of the plurality of cores based on the differing physical characteristics of the plurality of cores if the operating system does not include the predetermined mode, wherein the second ranking is different than the first ranking; and selecting the candidate core of the plurality of cores from a top of the first or second ranking.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIPENG WANG/Primary Examiner, Art Unit 2115